Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 1, 2002, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him to a term of five years probation, unanimously affirmed.
Since defendant did not move to withdraw his plea or vacate the judgment of conviction, he has not preserved his challenge to the sufficiency of the plea allocution. This case does not fall within the narrow exception to the preservation requirement set forth in People v Lopez (71 NY2d 662 [1988]), and we decline to review defendant’s claim in the interest of justice. Were we to review this claim, we would reject it since every element of the crime may be readily inferred from defendant’s factual allocution (see People v McGowen, 42 NY2d 905 [1977]). Concur— Mazzarelli, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.